United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 6, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-11133
                           Summary Calendar



SABRINA HIRST,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:01-CV-102-C
                      --------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Sabrina Hirst appeals the district court’s dismissal of her

42 U.S.C. § 405(g) lawsuit seeking review of the Commissioner of

Social Security’s final administrative decision denying her Title

II disability insurance benefits.    Hirst argues in part that the

Administrative Law Judge (ALJ) failed to consider and address

whether she had the ability to sustain and maintain employment in

light of the evidence that her impairments and treatments would

cause her to be absent from work for more than three days a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-11133
                                  -2-

month, and in light of other factors such as side-effects of

medication, increased pain and activity, good and bad days,

adverse reaction to stress, and a need for regular and ongoing

chiropractic treatment.    Hirst notes that this court’s recent

opinion in Watson v. Barnhart, 288 F.3d 212, 217 (5th Cir. 2002)

requires the ALJ to determine whether a disability claimant is

not only capable of obtaining employment but also of maintaining

employment over time.

     The Commissioner of Social Security has filed a motion

requesting that this court reverse her final administrative

decision and remand the case for further administrative

proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g)

in light of Watson.     The Commissioner states that there is

evidence indicating that Hirst’s physical impairment of

fibromyalgia does impact her ability to maintain employment over

time, and the Commissioner requests a remand so that this issue

may be specifically considered.

     A review of the ALJ’s decision shows that he did not

consider whether Hirst could maintain employment over time in

determining her residual functional capacity or what jobs she

could perform, despite the evidence that she would miss three or

more days of work a month due to her impairment or treatment. We

hereby GRANT the Commissioner’s motion, VACATE the judgment of

the district court affirming the Commissioner’s decision, and

REMAND to the district court with instructions to the district
                          No. 02-11133
                               -3-

court to reverse the Commissioner’s final administrative decision

and to remand the case for further administrative proceedings in

light of Watson.